Taft, C. J.,
concurring. The statements in Judge Herbert’s opinion placing the burden of proving non-negligence on the bailee conflict with paragraph six of the syllabus in Agricultural Ins. Co. v. Constantine (1944), 144 Ohio St. 275, 55 N. E. 2d 658, which is quoted with approval in the opinion by the court in Riggs v. Taylor (1958), 168 Ohio St. 276, 154 N. E. 2d 145.
Hanlon v. J. E. Miller Transfer & Storage Co. (1948), 149 Ohio St. 387, 79 N. E. 2d 220, is based upon the specific wording of Section 8464 General Code (later replaced by Section 1323.10, Revised Code). Actually, that statute was repealed on enactment of the Uniform Commercial Code which does not contain the portions of the statute relied upon by this court in the Hanlon case. Thus, there is now not even any statutory basis for a decision such as that rendered in the Hanlon case. That statute was not applicable on the facts of the Constantine case and is not applicable on the facts of the instant case.
In the instant case, the trial court wrote an opinion giving reasons for its general finding for plaintiff. Although the opinion contains what are described under headings therein as “finding of fact” and “conclusions of law,” no request for findings of facts and conclusions of law was made by any party pursuant to Section 2315.22, Revised Code, and it is apparent that there were no such findings and conclusions within the meaning of that statute. See, for example, Albright, Admr., v. Hawk (1895), 52 Ohio St. 362, 39 N. E. 1044. The so-called findings of fact do not purport to be findings on ultimate or determinative facts, but represent merely findings on evidential facts.
There is nothing in those findings inconsistent with a gen*102eral finding for plaintiff, and there was no hill of exceptions before the Court of Appeals, which might have enabled that court to determine either whether the finding for plaintiff was supported by sufficient evidence or was against the weight of the evidence. Hence, there was no basis for the judgment of the Court of Appeals reversing the judgment of the trial court.
Zimmerman, Matthias, O’Neill and Brown, JJ., concur in the foregoing concurring opinion.